 



Exhibit 10.4
Outside Director Compensation Plan (a)

     
Annual Cash Retainer:
   
Board Member
  $30,000
 
   
Audit Committee Chair
  $10,000
Audit Committee Member
  No additional compensation
Compensation Committee Chair
  $10,000
Compensation Committee Member
  No additional compensation
Nominating Committee Chair
  No additional compensation
Nominating Committee Member
  No additional compensation
 
   
Additional Payments:
   
Attendance Fee for In Person Attendance at Board Meeting
  $1,000
Attendance Fee for Telephone Attendance at Board Meeting
  $500
Attendance Fee for Committee Meeting Attendance
  $500
 
   
Equity Grant Upon Initial Election or Appointment
  Pro-Rata for Partial Year
New directors — on the date of initial election
  of Service Based on Date
or appointment to the Board, new directors (other than
  of Initial Election or
directors elected at the annual meeting of stockholders
  Appointment, Relative to
who will receive the annual stock option grant and
  the Date of the Preceding
annual grant of restricted stock as set forth below)
  Annual Meeting of
will be entitled to a pro-rata portion of the annual
  Stockholders
restricted stock award and option grant
   
 
   
Annual Stock Option Grant (b)
  $80,000
 
   
Annual Grant of Restricted Stock (c)
  $30,000
 
    Expense Reimbursement — for travel, lodging and other reasonable
out-of-pocket expenses incurred in attending board and committee meetings

 

All amounts listed above are in United States dollars.   (a)   Each member of
the Board, other than a director employed by the Company, is entitled to receive
compensation under this plan.   (b)   Each of these options will have an
exercise price equal to the fair market value of the Company’s common stock on
the date of grant, a term of 10 years, and will vest 25% per year on each
anniversary of the option grant date for 4 years.   (c)   Each share of
restricted stock will be fully vested on the first anniversary of the grant
date.

The number of shares issued for restricted stock awards and option grants shall
equal the specified dollar value of the restricted stock or option award divided
by the applicable per share or per option 123R charge as of the grant date as
determined by the company for financial reporting purposes.
Timing of Director Compensation: Each Director shall receive an initial stock
option grant and restricted stock award the day of the director’s election or
appointment to the board. Thereafter, on the date of each annual meeting of
stockholders, each person who is either elected to the Board at the annual
meeting or continues to serve on the Board upon the conclusion of the annual
meeting will receive his or her annual stock option grant and restricted stock
award. The cash retainer and other fees will be paid in arrears, quarterly or
semi-annually at the Company’s discretion.

